This was a suit where a tenant under a written lease abandoned the lease and delivered up possession of the premises to the lessor before the expiration *Page 392 
of the lease. He notified the lessor that he was abandoning the lease and would pay no further rental. He delivered to the lessor the keys to the premises, together with a quit claim deed to any interest which might have accrued to him under the lease. The lessor returned the quit claim deed and advised lessee that he would be held to the terms of the lease. Lessor then exercised the usual methods of endeavor to release the premises, which it was his duty to do, for the benefit of the lessee. He failed to procure a tenant and at the expiration of the lease sued the lessee for the rental due under the terms of the lease.
Judgment was for plaintiff in a less sum than the amount stipulated in the lease and lessee took writ of error.
The record discloses no reversible error. The judgment should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.